Citation Nr: 1228203	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-19 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a compression fracture at T-11.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that rating decision, the RO continued a 10 percent disability rating for residuals of compression fracture at T-11.

By the way of a July 2009 rating decision, the RO increased the assigned disability rating to 20 percent, effective May 12, 2006, the date of claim.  Since the Veteran has not indicated that he was satisfied with the 20 percent disability rating, his disagreement with the rating assigned remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  Pursuant to the Board's remand directives, the RO/AMC obtained the records associated with the award of Social Security disability benefits and obtained outstanding records of pertinent VA treatment.   As will be discussed further herein, the Board finds that the RO/AMC substantially complied with the March 2011 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2011, the Board also determined that a claim for entitlement to a total disability rating due to individual unemployability (TDIU) had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for development.   In a February 2012 rating decision, the RO granted entitlement to TDIU, effective July 8, 2011.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.  Also, in that rating decision, the RO awarded a separate 20 percent rating for radiculopathy in the right lower extremity, effective from July 8, 2011.  The Veteran has not appealed this award, and the matter is not on appeal. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of that Virtual VA reveals additional VA medical evidence pertinent to the Veteran's increased rating claim.  Those additional documents have been considered by the RO in the most recent adjudication of the Veteran's claim in a February 2012 supplemental statement of the case and have been considered by the Board in conjunction with this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a compression fracture at T-11 are manifested by pain in the thoracolumbar spine with 60 degrees of flexion, 10 degrees of extension, 15 degrees of lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of left lateral rotation; but without incapacitating episodes for which a physician prescribed bed rest.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected residuals of a compression fracture at T-11 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.   Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2006 and June 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice in the letters with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  Moreover, the RO/AMC substantially complied with the Board's March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries, 22 Vet. App. at 97.  Specifically, pursuant to the remand, the RO/AMC secured VA treatment records and Social Security Administration disability records.  The RO has substantially complied with the Board's instructions.  In addition, the Veteran was also provided a July 2011 VA spine examination to evaluate the current severity of his spine disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421  (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7  (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of compression fracture at T-11 have been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5235, which sets out the criteria for rating a vertebral fracture or dislocation.  Under this diagnostic code provision, unless there is intervertebral disc syndrome, the disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Where there is evidence of intervertebral disc syndrome, the disability may also be rated based upon incapacitating episodes where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Veteran filed his claim for an increased disability rating for his service-connected residuals of compression fracture at T-11 in May 2006.  He described experiencing increased pain and worsening of his disability.  

VA and private treatment records dated in May 2006 show that the Veteran incurred injuries in a motor vehicle accident that may have aggravated his service-connected spine disability in May 2006.  Subsequent medical treatment records continue to show that the Veteran sought intermittent treatment for back problems and he was taking pain medication for the pain.  

In support of his claim, the Veteran underwent a VA examination in April 2007, the report of which shows that he complained of increasing pain in his back with radiating pain and numbness down his lower extremities.  He has increases in pain daily that lasts for several minutes at a time.  He added that certain activities can increase the pain further.  He denied any bowel or urinary problems.  He also reported experiencing symptoms of fatigue, decreased motion, weakness, and muscle spasms associated with his spine disability.  He felt that his spine disability did interfere with his current job, with his activities of daily living, and interfere with some recreational activities.  Physical examination revealed evidence of muscle spasm, tenderness and painful motion in the thoracolumbar spine.  There was evidence of lumbar spinal flattening, but the examiner did not associate this finding with the severity of the muscle spasms. The Veteran's posture and gait were evaluated as normal.  There was no evidence of ankylosis of the spine. 

In a May 2007 addendum to the April 2007 VA examination report, the findings of the Veteran's range of motion in his thoracolumbar spine were recorded.  Physical examination revealed range of motion when pain begins to be: 60 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion and 15 degrees of left lateral flexion, and 15 degrees of right and left rotation.  There was objective evidence of painful motion and pain with repetitive use, but no findings of additional loss of motion. 

A VA examination report dated in June 2009 shows that the Veteran reported continued back pain which he treated with pain medication.  He also reported a history of falling twice in the past month, which he felt aggravated his back problems.  The examiner noted that the cause of these reported falls were not associated with his spine disability.  The Veteran reported that he was now seeking chiropractic treatment.  He described constant dull pain with periodic sharp shooting pain.  He was able to walk more than a quarter mile but less than mile because of the severity of his back pain.  He reported having had incapacitating episodes that lasted from 10 to 12 days each month.  The Veteran reported he was unemployed, in part, because to his back pain, but the examiner noted that the Veteran reported that he build a 12 by 12 foot deck in March 2009.  Physical examination revealed 60 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion and 30 degrees of left lateral flexion, and 30 degrees of right rotation and 30 degrees of left rotation.  There was objective evidence of painful motion and pain with repetitive motion, and additional loss of motion due to pain.  The VA examiner found that there was no evidence of incapacitating episodes due to intervertebral disc syndrome.  The diagnosis was T-spine fracture (T-11). 

The Veteran was most recently evaluated by VA in July 2011.  The VA spine examination report shows that the Veteran continued to complain of constant back pain with radiating pain and numbness down his lower extremities.  He described his back pain as constant pressure, squeezing pain with periodic flare-ups related to cold, damp, and rainy weather.  He also reported fatigue, decreased motion, stiffness, weakness, muscle spasms, and pain associated with spine disability.  He described a history of falls, and he used a straight cane to assist him with ambulation and to prevent falls.  The Veteran felt that his symptomatology had become progressively worse since the onset of his back problems.  He experienced severe flare-ups in pain on a weekly basis that lasted for hours.  The Veteran reported that during episodes of flare-ups of severe pain, he is unable to function due to the pain.  He was currently unemployed, in part, because of his back pain.  He had difficulty with stocking shelves, bending, squatting, lifting, and mobility, and as a result, he quit his job at Wal-Mart.  He added that he had difficulty getting in and out of his car, getting in and out the shower, and getting on and off the commode.  Reportedly, he uses a motorized cart to ambulate when shopping.  At times, he required the assistance of his wife to help him dress.  He has difficulty with activities that required him to stand for prolonged periods of time. He denied any bowel or urinary problems.  On physical examination, the examiner observed that the Veteran had normal posture but an antalgic gait.  There was evidence of guarding, painful motion, and weakness in the thoracolumbar spine.  The VA examiner felt that the Veteran's abnormal spinal contour was associated with the severity of the muscle guarding in the spine.  Range of motion in the thoracolumbar spine was 80 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 25 degrees of left lateral flexion, 10 degrees of right rotation, and 20 degrees of left rotation.  There was objective evidence of pain on active range of motion, and pain with repetitive motion, but no additional loss of motion.  Diagnostic imagining revealed findings of multilevel degenerative changes and multilevel bulging intervertebral discs.  

In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The May 2007 VA spine examination addendum and the June 2009 VA examination report specifically set forth that forward flexion was 60 degrees, with evidence of painful motion, and in July 2011, forward flexion was 80 degrees, with evidence of painful motion and pain on repetitive use.  The medical evidence of record shows that the Veteran's forward flexion of the thoracolumbar spine is well above the required limitation of flexion to 30 degrees or less, even after repetitive motion.  Also, the Veteran is not shown to have had ankylosis of the thoracolumbar at any point up to present, even when taking into consideration functional loss due to pain.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Additionally, in order to receive the next higher 40 percent disability rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above, in April 2007, the Veteran indicated he had not had any incapacitation in the preceding 12 months.  In June 2009 and July 2011, the Veteran did report having had incapacitating episodes in the past year, but both the June 2009 and July 2011 VA examiner specifically noted that there was no evidence of intervertebral disc syndrome.  Moreover, a review of the VA and private treatment records do not reflect that the Veteran was prescribed bed rest by a physician for any period of time because of the severity of his spine disability.  The Board acknowledges that it is believable that the severity of the Veteran's back pain during instances of flare-ups affects his ability to function, and possibly, to the point where he does not get out of bed.  However, the medical evidence does not demonstrate that he was prescribed bed rest by a physician at any point.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence of record has shown that genitourinary evaluations were satisfactory.  There was no evidence of bladder complaints or bowel complaints.  The Board notes that the Veteran has already been separately rated for bilateral radiculopathy associated with his disability due to residuals of compressed fracture at T-11, and these issues are not on appeal.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Veteran also is not entitled to a separate compensable disability rating for limitation of motion of the thoracolumbar spine due to degenerative disc disease, which is rated as degenerative arthritis under Diagnostic Code 5003.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62. Limitation of motion of the thoracolumbar spine has been considered and compensated under the 20 percent disability rating already assigned.  To assign a separate disability rating for limitation of the motion of the spine due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes. 

Additionally, a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  In the May 2007 VA examination addendum, the VA examiner noted that range of motion was additionally limited by pain, however, this has already been contemplated by the 20 percent disability rating for limitation of motion, and there is no indication that there was additional functional loss due to weakness, fatigability, incoordination on repetitive use.  In July 2011, the VA examiner specifically indicated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the Veteran's pain has already been considered in the determination of the proper rating assigned in this case. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 40 percent disability rating. 

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's disability due to residuals of a compression fracture at T-11.  The Veteran's disability rating has been staged as captioned above.  An additional staged rating is not appropriate in the present case because the Veteran's symptoms remained constant throughout the course of the period.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56  (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of a compression fracture at T-11 do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a compression fracture at T-11 is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 20 percent for service-connected residuals of a compression fracture at T-11 is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


